On Petition for Rehearing.
Rabb, J.
Appellee, in an earnest petition for rehearing in this ease, insists that the court has decided the case upon a question not presented by the record; that the action of the court below in overruling appellant’s motion to suppress the depositions in question was not assigned as a reason for a new trial in appellant’s motion therefor. In this, however, *87appellee is mistaken. In the fifty-third reason, of the one hundred seventy-six reasons assigned as grounds for a new trial in appellant’s motion, this action of the court was called in question.
It is further insisted that it does not appear that the officer before whom the depositions were taken was in the employ of attorneys for the appellee in the particular case in which the depositions were taken.
4. Numerous cases are cited in support of the contention that to render an officer taking a deposition an interested person, within the meaning of the rule that precludes him from acting in the taking of depositions in a cause, he must be an attorney, or the clerk or servant of an attorney, for the party in the particular ease in which the deposition is to be used.
We have carefully examined the authorities to which we have been cited, and we do not find that they support this contention, and we think the rule contended for is too narrow ; that where the relation of attorney and client is established between the officer or those whom he serves, and the party in whose behalf the deposition is taken, such officer is clearly disqualified within the meaning of the rule.
Petition for rehearing overruled.